DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
This Office Action is sent in response to Applicant’s Communication received 8/2/2022 for application number 17/441,925. 
Claims 1 – 20 are presented for examination.  Claims 1, 6 and 11 are independent claims and amended. Claims 16-20 are added. 

Priority
Acknowledgement is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d).  The certified copy has been filed on 3/22/2019 in CN Application No. 201910222824.6.

Double Patenting
Applicant’s request that the provisional double patenting rejection be held in abeyance is acknowledged and accepted.  

Response to Amendments
Applicants’ amendments to independent claims 6-10 have been fully considered, and are persuasive. Therefore, the 35 U.S.C. §112 rejections of claims 6-10 are respectfully withdrawn.

Response to Arguments
Applicants’ prior art arguments have been fully considered but they are not persuasive.   
First, Applicant argues that Butscher fails to teach “determining, upon detection of the external touch operation, an option selection control” as in claim 1. Applicant further argues that Butscher performs no determining an option selection control if the Office Action is identifying this structure as the “option selection control”.  However, Examiner respectfully disagrees. In general, Butscher teaches a method of adjusting parameters on a circular touch element with rings.  By means of touching, the parameters are being adjusted to the value of the position along the circumference of the respective ring element.  Butscher further cites that the range of parameter values, which may be related to any desired variables, is predefined preferably mapped to the circumference of the ring element [Para 0010].  Examiner equates a parameter to an option, and a ring element position as “option selection control”.  Upon touching of the ring element, the position of a touch element is determined to select an option for variables (i.e., parameter).  As such, Examiner maps Butscher’s determining an angular position around the rings to determining an option selection control. 
Secondly, Applicant argues that Butscher fails to teach a focused option.  Applicant contends that Butscher’s adjustment of parameters are continuous in nature rather than focusing on a discrete option.  Again, Examiner respectfully disagrees.  As discussed above, Butscher’s ring elements are positioned at PV values denoted in Fig. 3 as P1 and P2, which are discrete points.  In Fig. 3, a user can extend a touch element by moving outwardly, which results in increased/decreased values [Para 0028].  Examiner equates a new selected value selected from moving a touching element outwardly to a focused option.  Based on the broadest reasonable interpretation of the claim, Examiner asserts that Butscher sufficiently teaches all features of the claim and maintains the 102 rejection.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.



Claims 1, 6, 11 and 16-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated over Butscher et al. (US Patent Applications 2014/0245226; hereinafter Butscher).

As to independent claim 1, Butscher teaches a method for selecting an item on a vehicle touch screen [The claim preamble merely states the purpose or intended use of the invention, rather than any distinct definition of any of the claimed invention’s limitation.  Thus, the preamble is not considered a limitation and is of no significance to claim construction – MPEP 211.02.II], the method comprising:
determining, upon detection of an external touch operation, an initial touch position of the external touch operation [Para 0005 - The display and operating device according to the invention comprises a display field which can be operated by a user by means of touch and can be operated; Para 0008 - the touch element is configured in such a manner that it can be arranged at different radial positions around the center of the respective ring element using a user interaction and can be rotated by the user in the circumferential direction of the respective ring element around its center by means of touch];
determining, upon detection of the external touch operation, an option selection control [Para 0006 - a respective parameter vector is represented on the display field by a number of ring elements corresponding to the number of parameters of the respective parameter vector, a respective ring element being associated with a parameter and being reproduced as at least one part of a circle or ring - Examiner equates a parameter to an option, and a ring element position as “option selection control”.  Upon touching of the ring element, the position of a touch element is determined to select an option for variables (i.e., parameter)];
determining, upon detection of the external touch operation, an initial option selection of the option selection control corresponding to the initial touch position [Para 0008 - the parameter being adjusted to the value of the position along the circumference of the respective ring element by rotating the touch element, which position results from the intersection of the respective ring element with a line running between the center of the respective ring element and the touch element; Fig. 3, Para 0028 - The integer digit and fractional digit of the process variable PV are changed using the two touch elements B1 and B2 which constitute corresponding anchor points for the user's finger];
detecting a current touch position and a movement trajectory of the external touch operation [Fig. 3, Para 0028 - He can both pull this anchor point outward and push it inward and can also rotate it in the circumferential direction (that is to say tangentially) around the center M of the circle C];
determining a focused option corresponding to the current touch position and the movement trajectory [Fig. 3, Para 0028 - After the anchor point has been gripped, the line L is also continuously reproduced between the center M and the touch element B1. The value of the integer digit is increased or reduced by rotating the anchor point in the clockwise direction or in the anticlockwise direction around the center M. In this case, the current value of the integer digit is represented by the intersection of the line L with the outer ring R1, the size of the corresponding ring segment RS1 being changed at the same time - Examiner equates a new selected value selected from moving a touching element outwardly to a focused option];
detecting a termination of the external touch operation [Para 0029 - Releasing the anchor point also results in the touch element which has been released being reproduced on the edge of the corresponding ring or circle again, which is shown in FIG. 4];
determining a final disengagement location of the external touch operation based, at least in part, on the movement trajectory [Para 0029 - After the user has adjusted the integer digit to the desired value 19 in the scenario in FIG. 3, he can confirm this input in a simple manner by removing his finger from the touch element on the display field]; and
determining a final selection based on the initial touch position, the final disengagement position, and the movement trajectory [Fig. 4, Para 0029 - Releasing the anchor point also results in the touch element which has been released being reproduced on the edge of the corresponding ring or circle again, which is shown in FIG. 4. According to this illustration, in comparison with FIG. 3, the touch element B1 has been adjusted at the position of the integer digit with the numerical value 19 on the edge of the outer ring R1].

As to independent claims 6 and 11, the claims are substantially similar to claim 1, and are rejected on the same ground.

As to dependent claim 16, Butscher teaches the method of claim 1, further comprising:
displaying the focused option as a focused unit [Fig. 3 – Examiner considers the ring segment changed upon extending user’s finger moving outwardly as the focused option]; and
applying at least one of highlighting, outlining, or coloring to the focused unit [Para 0030 - the result that the user is always provided with visual feedback on the value which has just been adjusted, which is also supported by highlighting the ring segment corresponding to the adjusted value].

As to dependent claim 17, Butscher teaches the method of claim 1, further comprising:
displaying multiple independent option selection controls on an interface [Fig. 2, Para 0027 – four text fields which are offset by 90.degree. with respect to one another are also reproduced on the outer edge of the ring R1 and are denoted with reference symbol T. It is seen that an angular position of 0.degree. corresponds to the numerical value 0, an angular position of 90.degree. corresponds to the numerical value 25, an angular position of 180.degree. corresponds to the numerical value 50 and an angular position of 270.degree. corresponds to the numerical value 75 - Examiner considers the refence symbol Ts as independent option selection controls around the ring].

As to dependent claims 18 and 20, the claims are substantially similar to claim 17, and are rejected on the same ground.

As to dependent claim 19, the claim is substantially similar to claim 16, and is rejected on the same ground.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3, 7-8 and 12-13 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher in view of Huang et al. (US Patent Applications 2015/0160794; hereinafter Huang).

As to dependent claim 2, Butscher teaches the method of claim 1, wherein determining the focused option corresponding to the current touch position and the movement trajectory further comprises:
determining whether the current touch position is within a coverage area of an option of the option selection control [Para 0009 - Positioning the touch element in different radial positions makes it possible in this case for a user to easily and intuitively adjust the resolution or step size with which he would like to change the values of the corresponding parameter of the ring element];
responsive to determining that the current touch position is within the coverage area of the option, determining that the option is the focused option [Para 0015 - the segment of the respective ring element between the starting value of the range of parameter values and the position corresponding to the adjusted value of the parameter on the circumference of the ring element is visually highlighted]; and
Butscher does not appear to teach:
responsive to determining that the current touch position is not in the coverage area of the option:
determining a filter option from among one or more nearby options closest to the current touch position;
determining that the filter option is the focused option.
Huang teaches in the same field of endeavor:
responsive to determining that the current touch position is not in the coverage area of the option [Para 0203 - As illustrated in FIG. 13, the potential GUI elements (candidates 208) are enlarged and displayed in a context menu outside the finger touch area by the OS]:
determining a filter option from among one or more nearby options closest to the current touch position [Para 0009- The resolution menu contains at least two resolution menu items. Each resolution menu 238 has a corresponding candidate item. The resolution menu items are displayed at least partially outside the touch area, which in this particular example would be near a fingertip and would not extend to cover the resolution menu items]; and
determining that the filter option is the focused option [Para 0010 - the embodiment receives a resolution menu item selection made by the user, which selects at least one of the displayed resolution menu items. Then embodiment Ambiguous Touch Resolution (ATR) code computationally converts the resolution menu item selection into a selection of the candidate item which corresponds to the selected resolution menu item].
It would have been obvious to one of ordinary skill in art, having the teachings of Butscher and Huang at the time of filing, to modify for a touch-sensitive display and operating device by way of which the parameters of a parameter vector can be changed taught by Butscher to include the concept of resolving ambiguous touches to a touch screen interface taught by Huang to improve user interaction with a device or system that has a display [Huang, Para 0007].
One of the ordinary skill in the art wanted to be motivated to include the concept of resolving ambiguous touches to a touch screen interface taught by Huang to improve user interaction with a device or system that has a display [Huang, Para 0007].

As to dependent claim 3, Butscher teaches the method of claim 1.
Butscher further teaches in the same field of endeavor:
wherein determining the final selection further comprises: determining whether the final disengagement position is within a coverage area of an option of the option selection control; responsive to determining that the final disengagement position is within the coverage area of the option, determining that the option is the final selection [Fig. 4, Para 0029 - Releasing the anchor point also results in the touch element which has been released being reproduced on the edge of the corresponding ring or circle again, which is shown in FIG. 4. According to this illustration, in comparison with FIG. 3, the touch element B1 has been adjusted at the position of the integer digit with the numerical value 19 on the edge of the outer ring R1]; and 
Huang further teaches in the same field of endeavor:
responsive to determining that the final disengagement position is not within the coverage area of the option: determining a target option from among one or more nearby options closest to the current touch position; and determining that the target option is the final selection [Para 0203 - As illustrated in FIG. 13, the potential GUI elements (candidates 208) are enlarged and displayed in a context menu outside the finger touch area by the OS. To activate the GUI element in the Fuzzy Click context menu (resolution menu item 238), one can either slide the finger toward the menu item then release the finger, or lift the finger from the original position and select a context menu item, for example. A touch event is then sent 2236 to the application GUI event handler by the OS. As another way to activate the GUI element in the Fuzzy Click context menu, one lifts the finger from the original position and then selects a context menu item. A touch event is then sent 2236 to the application GUI event handler].

As to dependent claims 7 and 12, the claims are substantially similar to claim 2, and are rejected on the same ground.

As to dependent claims 8 and 13, the claims are substantially similar to claim 3, and are rejected on the same ground.

Claims 4, 9 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher in view of Chaudhri et al. (US Patent Applications 2015/0012853; hereinafter Chaudhri).

As to dependent claim 4, Butscher teaches the method of claim 1.
Butscher does not appear to teach: further comprising: determining that the current touch position remains still for longer than predetermined period of time; and providing audio feedback of text content corresponding to the focused option.
However, Chaudhri teaches in the same field of endeavor:
determining that the current touch position remains still for longer than predetermined period of time; and providing audio feedback of text content corresponding to the focused option [Claim 30 - detecting the touch input on the touch-sensitive display for more than the predefined time period; in response to detecting the touch input on the touch-sensitive display for more than the predefined time period: modifying the visual appearance of the first icon; and providing a feedback, wherein the feedback comprises at least one of audio feedback and tactile feedback].
It would have been obvious to one of ordinary skill in art, having the teachings of Butscher and Chaudhri at the time of filing, to modify for a touch-sensitive display and operating device by way of which the parameters of a parameter vector can be changed taught by Butscher to include the concept of editing interface taught by Chaudhri to overcome challenges of the process of modifying such conventional user interfaces that are often as cumbersome and complicated as the use of the conventional user interface itself [Chaudhri, Para 0005].
One of the ordinary skill in the art wanted to be motivated to include the concept of editing interface taught by Chaudhri to overcome challenges of the process of modifying such conventional user interfaces that are often as cumbersome and complicated as the use of the conventional user interface itself [Chaudhri, Para 0005].

As to dependent claims 9 and 14, the claims are substantially similar to claim 4, and are rejected on the same ground.

Claims 5, 10 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Butscher in view of Mason et al. (US Patent Applications 2010/0063818; hereinafter Mason).

As to dependent claim 5, Butscher teaches the method of claim 1.
Mason further teaches: further comprising: receiving a vocal feedback trigger gesture [Para 0028 - the electronic device may provide voice feedback in response to detecting a transaction (e.g., a decision regarding what elements can be spoken). For example, the electronic device may detect a transaction in response to determining that the display has transitioned, or in response to receiving a user action causing the display to change (e.g., the user selected an option or moved a highlight region)]; and 
entering a vocal feedback mode in which audio feedback of text content corresponding to the focused option is provided [Para 0027 - displayed elements for which voice feedback is to be provided may be associated with a speakable property. The speakable property may include the text to be spoken for the associated element].
It would have been obvious to one of ordinary skill in art, having the teachings of Butscher and Mason at the time of filing, to modify for a touch-sensitive display and operating device by way of which the parameters of a parameter vector can be changed taught by Butscher to include the concept of a multi-tiered voice feedback in an electronic device taught by Mason to overcome difficulty determining the objects or menu options [Mason, Para 0004].
One of the ordinary skill in the art wanted to be motivated to include the concept of a multi-tiered voice feedback in an electronic device taught by Mason to overcome difficulty determining the objects or menu options [Mason, Para 0004].

As to dependent claims 10 and 15, the claims are substantially similar to claim 5, and are rejected on the same ground.

Conclusion

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
- Blachly et al. (US Patent No. 10,503,264) teaches systems and methods for radial gesture navigation.
- Kuscher et al. (USPGPUB 2014/0071063) teaches systems and methods for providing a radial menu on one or more computing devices with a touch-sensitive screen.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANG H KIM whose telephone number is (571)270-5285.  The examiner can normally be reached on M-F 9am-6pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kavita Stanley can be reached on (571) 272-8352.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/SANG H KIM/Primary Examiner, Art Unit 2176